Order entered February 15, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-18-00875-CV

                  ELEVACITY, LLC, AND ROBERT OBLON, Appellants

                                                 V.

                            PRUVIT VENTURES, INC., Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-00472-2018

                                             ORDER
       Before the Court is appellants’ February 14, 2019 unopposed motion to extend deadline

for reply brief. Appellants explain they have settled the suit “in principle” and need time to

formalize and finalize the agreement. They ask we abate all future deadlines until March 22,

2019. We GRANT the motion to the extent we ORDER either the brief or a motion to dismiss

be filed no later than March 22, 2019.


                                                        /s/   KEN MOLBERG
                                                              JUSTICE